Citation Nr: 1626481	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  12-17 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an increased initial rating for a lumbar strain, currently rated as 20 percent disabling.

3.  Entitlement to an initial disability rating in excess of 10 percent for status post bunionectomy, left great toe.

4.  Entitlement to an initial disability rating in excess of 10 percent for status post open reduction internal fixation (ORIF) right great toe with scar, status post right great toe metatarsal fracture with osteoarthritis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from October 2006 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the case caption, above, has been amended to include the issue of whether a TDIU rating is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

The issues of entitlement to a disability rating in excess of 10 percent for a great right toe disability and entitlement to a total disability rating (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's symptom of sleep difficulty has been determined to be a symptom of his service-connected PTSD disorder and not a separate sleep disorder.

2.  The Veteran's lumbar spine disability is not manifested by forward flexion limited to 30 degrees or favorable ankylosis.

3.  The Veteran's left great toe disability is primarily manifested by limitation of motion and pain, but does not more nearly approximate a moderately-severe foot disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).

2.  The criteria for a disability rating in excess of 20 percent for service-connected lumbar spine strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015)

3.  The criteria for a disability rating in excess of 10 percent for service-connected status post bunionectomy, left great toe, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5284 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was sent to the Veteran in September 2010.

Further, regarding the increased rating claims, the Veteran's appeal arises from his disagreement with the initial ratings assigned following the grants of service connection for his low back and foot disability.  Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claims.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records have been obtained.  He has also been afforded VA examinations.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the Veteran's appeal.

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

  A.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran filed a claim for service connection for a "sleep disorder."  Service treatment records show that, upon separation in September 2010, the Veteran reported "nightly trouble sleeping."  The examination report documents the Veteran's complaints of "trouble falling asleep nightly."  Notably, at separation, the Veteran also reported symptoms of PTSD to include excess worry about minor things, nervousness, and anxiety.   

However, post service treatment records do not show a diagnosed sleep disorder, to include sleep apnea.  In February 2011, the Veteran reported that with his respiratory condition, he is constantly "losing sleep if not angled just right."  He stated, however, that he does not experience any overall functional impairment from the condition, and no sleep disorder was diagnosed.

The Veteran had a VA PTSD examination in December 2012, during which he reported symptoms of difficulty falling or staying asleep and chronic sleep impairment related to anxiety.  The examiner also noted the Veteran's September 2010 reports of insomnia at separation.  The examiner diagnosed PTSD, but did not diagnose a sleep disorder. 

In February 2015, the Veteran was afforded another VA PTSD examination.  He reported symptoms of PTSD to include problems sleeping.  He reported sleeping a few hours per night with tiredness and napping during the day.  He stated that he does not recall the content of nightmares, but wakes up "scared" and the fear "slowly dissipates."  He indicated that the onset of problems sleeping began at about the same time as symptoms of PTSD.  Following examination of the Veteran and review of the record, the examiner opined that the Veteran's sleep complaints are at least as likely as not due to his PTSD.  He noted that nightmares with fear and anxiety are common with PTSD and are disruptive of sleep.  A separate sleep disorder was not diagnosed.
 
The Board has reviewed all of the evidence but finds that service connection for a sleep disorder is not warranted.  The evidence does not show that the Veteran has a sleep disorder diagnosis such as insomnia or sleep apnea that is separate and distinct from his service-connected PTSD.  As noted, the February 2015 examiner determined that the symptom of sleep disturbance is specific to the Veteran's  PTSD, and did not diagnose a separate mental sleep disorder or attribute sleep problems to an undiagnosed illness.  That determination is consistent with post-service VA treatment records dating from June 2011 to March 2015, which are negative for a diagnosed sleep disorder despite sleep complaints.  For example, in September 2012, a mental health provider noted the Veteran's insomnia in relation to his depression.  At that time, despite the Veteran's reports of severe insomnia, no sleep disorder was diagnosed, though seven other Axis I psychiatric diagnoses were rendered.  The February 2015 determination is also consistent with the Veteran's statements, which place an onset of sleep problems with or following his psychiatric symptoms.

Parenthetically, the Board is cognizant that the VA examiner's February 2015 opinion indicates the Veteran's report of an onset of PTSD symptoms and sleep problems in 2011, while the record shows that difficulty sleeping was reported prior to 2011.  For example, on his September 2010 separation examination, the Veteran reported trouble falling asleep nightly.  However, the Board observes that at the time of separation, the Veteran also reported symptoms attributed in the record, to include in the February 2015 VA examination report, to PTSD, including memory loss, excessive worry, nervousness, and anxiety.  Thus, the opinion is not entirely inconsistent with the record, despite documenting the Veteran's inaccurate report of an onset of symptoms.  Indeed, it is substantively consistent.

The Board has considered the Veteran's belief that he has a separate sleep disorder, including one that is related to an undiagnosed illness or his service-connected asthma, but finds that he is not competent to provide a credible opinion on the matter.  Simply, the etiology of sleep disorders cannot be readily observed by laypersons.  As such, the Veteran's lay statements regarding this matter are not probative.

In sum, the record does not show a separately diagnosed sleep disorder, and the Veteran's sleep impairment is expressly contemplated in his current 70 percent disability rating for PTSD, as discussed in a February 2013 rating decision.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Moreover, as the Veteran's sleep impairment has been expressly attributed to his PTSD, it cannot be considered a manifestation of an undiagnosed illness.  38 C.F.R. § 3.317.

Accordingly, the preponderance of the evidence is against the claim for service connection for a sleep disorder and the claim must be denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

i.  Lumbar spine

The Veteran's low back disability is rated as 20 percent disabling pursuant to Diagnostic Code 5237 for lumbosacral strain.  38 C.F.R. § 4.71a.  He contends that a higher rating is warranted.

Back disabilities are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id.  

Under the General Rating Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V (2015).

Alternatively, under the IVDS Formula for intervertebral disc syndrome, a 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Following a review of the record, the Board finds that a disability rating greater than 20 percent is not warranted for the Veteran's lumbar strain.  The evidence does not show forward flexion of the thoracolumbar spine limited to at least 30 degrees or favorable ankylosis.  On the contrary, VA examinations in February 2011 and February 2015 show forward flexion to no worse than 45 degrees considering the points at which the Veteran demonstrated objective evidence of pain on motion.   Additionally, as those examinations evidence movement of the spine, there is no ankylosis.

Similarly, VA treatment notes do not demonstrate forward flexion limited to at least 30 degrees or favorable ankylosis.  They do show periodic complaints of back pain, such as in June 2011 and November 2013.  However, the treatment records do not show objective findings of limitation of motion to such a degree as to warrant a higher rating.

Thus, neither the VA examinations nor the VA treatment records support a higher rating under the General Rating Formula.  Even considering the Veteran's subjective complaints of pain, stiffness, weakness, and spasms, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an initial evaluation in excess of the 20 percent rating assigned.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Indeed, while the Veteran reported flare-ups during his February 2011 VA examination, he more recently denied them during the February 2015 VA examination.  Further, despite his reports of functional limitations on walking reported during the February 2011 VA examination, the record shows that he is able to perform various activities of daily living or physical activity such as push a lawnmower (as reported in February 2011), swim (as reported in November 2013), and moderately lift weights (as reported in February 2015) despite his back disability.  Thus, a rating greater than 20 percent is not warranted under the General Rating Formula.

The evidence also does not show, and the Veteran does not report, any incapacitating episodes of intervertebral disc disease involving bed rest prescribed by a physician at any time since service connection was established.  In this regard, while the Veteran has reported complaints of radiating pain down his left leg in June 2011, he has not been diagnosed with radiculopathy or IVDS.  During examinations in February 2011 and February 2015, there were no radicular or neurologic symptoms observed, and straight leg raise testing was negative.  Motor strength, reflex, and sensory testing was all normal, and the VA examiners declined to diagnose intervertebral disc disease.  The record does not otherwise show incapacitating episodes or physician prescribed bedrest.  Thus, a higher rating based on incapacitating episodes under DC 5243 is not warranted in this case at any time.

The Board recognizes the Veteran's reports during the February 2011 VA examination of bladder, bowel, and erectile problems secondary to his back disability.  However, he is not competent as a lay person to offer such an opinion.  Notably, neither the February 2011 VA examiner nor any other examiner or provider has diagnosed any disability secondary to the low back strain.  Significantly, neurological and rectal examinations have been within normal limits and February 2011 imaging of the lumbar spine was normal.  The Board has also considered a written argument received in May 2015 in support of the Veteran's claim that cites to a finding of "narrowing of L5-S1 evidence...noted in RO February 4, 2011 examination..."  However, as stated, February 2011 lumbar spine imaging revealed a normal lumbar spine, specifically finding that the "disc spaces are well-maintained."  Thus, the written argument is considered neither probative nor persuasive. 

With respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria adequately contemplate the manifestations of the Veteran's lumbar spine strain (primarily, pain and limitation of motion).  While the Veteran did report flare-ups during the February 2011 VA examination, he described the impairment during flare-ups as "slows daily living," and did not report specific functional limitations.  He also reported no such flare-ups during the February 2015 examination, and the record shows he does not receive treatment for his low back and is able to perform his activities of daily living, lift moderate weights, and swim without significant functional limitations.  He further reported no time lost from work and, although he has not worked during the period on appeal, he has been a full time student and has not reported any relevant impairment at school due to his back disability.  

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; and pain on movement.  38 C.F.R. §§4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations and functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for joint disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 111.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

ii.  Left Great Toe

The Veteran contends that a higher rating is warranted for his service-connected left great toe disability, currently rated as 10 percent disabling.  

The left great toe, status post bunionectomy, is rated under Diagnostic Code 5280, which provides for a maximum 10 percent rating for unilateral hallux valgus that is severe, if equivalent to amputation of the great toe, or if operated on with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

Also potentially relevant here are Diagnostic Codes 5283, pertaining to malunion or nonunion of the tarsal or metatarsal bones, and 5284 for other foot injuries.  Those diagnostic codes each provide for 10, 20, and 30 percent ratings for disability that is respectively moderate, moderately severe, and severe.  38 C.F.R. § 4.71a, Diagnostic Codes 5283, 5284.

Terms such as mild, slight, moderate, and severe, are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6 (2015).

Initially, a higher rating for the Veteran's left great toe disability is not available under DC 5280, as the currently-assigned 10 percent rating is the maximum available under that diagnostic code.  38 C.F.R. § 4.71a, DC 5280.  Nor is a higher rating available based on malunion or nonunion of the tarsals or metatarsals.  38 C.F.R. § 4.71a, DC 5283.  Neither the February 2011 nor the February 2015 examiner noted evidence of malunion or nonunion of tarsal or metatarsal bones, and no malunion or nonunion was shown on February 2011 or February 2015 imaging of the left foot.  Thus, a higher rating is not available under DC 5283.  38 C.F.R. §4.71a, DC 5283. 

A higher rating is also not available based on amputation, as the Veteran did not undergo any amputation of his left great toe.  38 C.F.R. § 4.71a, DC 5171.  Nor does the record show clinical findings during the period of the appeal to support that his disability was manifested by symptoms and impairment that would be equivalent to amputation of the left great toe, with or without removal of the metatarsal head.  Indeed, despite his acknowledged symptoms of his left great toe of pain, stiffness, and limited motion, the Veteran nonetheless has retained some range of motion, as evidenced in the February 2011 and February 2015 VA examination reports.  Notwithstanding whether or not the Veteran has any range of motion, there is nothing during the relevant period to support that the Veteran's left great toe symptoms are the equivalent of amputation.  As such, a higher schedular rating is not warranted based on amputation of the left great toe with metatarsal head removal.  38 C.F.R. § 4.71a, DC 5171. 

A higher rating 20 percent is not available under DC 5003 for degenerative arthritis of two or more major or minor joint groups, with occasional incapacitating episodes.  The record does not show any incapacitating episodes relating to the left great toe, nor does it show the requisite x-ray evidence of arthritis involving two or more groups of minor joints during the relevant period.  Instead, a February 2015 imaging report documents only arthritis of the left great toe metatarsal phalangeal joint, a single minor joint; it does not document multiple involvements of the interphalangeal, metatarsal or tarsal joints.  38 C.F.R. § 4.45.  Thus, a higher 20 percent rating is not warranted under DC 5003.  38 C.F.R. § 4.71a, DC 5003.

Therefore, in order to establish entitlement to a rating in excess of 10 percent, the evidence must show that the Veteran's left great toe disability more nearly approximates a moderately-severe foot injury under Diagnostic Code 5284 pertaining to other foot injuries.  38 C.F.R. § 4.71a, DC 5284.

The Board first notes that the Veteran's current service-connected disability involves the left great toe; he has not been service-connected for any foot disability secondary to his left great toe.  The Veteran's disability has been considered and rated under diagnostic codes that explicitly address the toe, and even contemplate surgery involving the metatarsal head.  In contrast, Diagnostic Code 5284, is specifically designated for "Foot injuries, other."  Viewed in context, the plain language of the regulations indicates that a disability rating under DC 5284 applies when the other DCs addressing foot disabilities do not address the specific foot disability suffered by the Veteran.  Here, none of the evidence shows that he has any service-connected foot disability other than hallux rigidus or hallux valgus.  Nevertheless, the Board has considered the Veteran's left great toe disability under DC 5284 and finds that the evidence does not more nearly approximate a moderately-severe right foot disability to warrant a higher 20 percent disability.

The evidence of record during the relevant period, consisting of VA treatment notes dated from December 2010 and VA or contract examination reports dated in February 2011 and February 2015, shows that the service-connected left great toe disability is manifested by no more than tenderness on palpation, pain of the great toe of the left foot, plantar pain with overuse, as well as limitation of motion of the MTP joint of that toe.  More specifically, VA treatment notes show that the Veteran was noted to have a steady gait in June 2011, and to have a normal gait and to be independent in activities of daily living in November 2012.  He further is noted in the record to be physically active to a degree, as shown by his report of swimming in November 2013, and lifting moderate weights during a February 2015 VA spine examination.

On physical evaluation by the February 2011 VA contract examiner, the Veteran showed painful motion and tenderness in the left foot, slight tenderness of the plantar service, as well as hallux valgus with a slight degree of angulation with no resection of the metatarsal head.  However, there was no evidence of edema, disturbed circulation, weakness, atrophy of musculature, head, redness, or instability, and he had normal alignment of the Achilles on both weight bearing and non-weight bearing exam.  On physical examination by the February 2015 VA examiner, there was no pain.  At that time, the Veteran denied current pain and residuals other than a surgical scar and limited motion of the left great toe, though he did report plantar pain with overuse.  Regarding limited motion, the Veteran reported that he only became aware of his inability to fully dorsiflex the left great toe during the time of his left foot evaluation, and was asymptomatic.  He further reported that he continues asymptomatic, and that it does not hinder his walking/running/squatting and is non-painful.  Instead, it appears that the functional limitations in walking and running complained of relates to plantar pain with overuse.  Even so, the VA examiner further expressly determined the Veteran's left foot disability to be mild in nature, even considering his functional complaints.
 
Thus, the Board finds that the evidence of record does not support that the overall disability associated with the left great toe disability more nearly approximates a moderately severe foot disability sufficient to warrant a higher rating under Diagnostic Code 5284.

The Board also notes that, while the Veteran has residual scars on his left toe from surgery in service, the February 2015 VA examiner noted the scar to be well-healed, stable, non-tender, and non-painful.  Similarly, the February 2011 VA examiner noted that the scar to be non-painful, as well as superficial, and to be without skin breakdown.  Both examiners also found the scar to take up a total area of less than 39 square centimeters or 6 square inches.  The Veteran has not contended, and the evidence does not otherwise show that a higher compensable rating is warranted for his left great toe scar.  Thus, a separate compensable rating for the left great toe scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7804.

Finally, the Board has considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321 is appropriate.  Here, the Board finds that the applicable rating criteria adequately contemplate the manifestations of the Veteran's left great toe disability (primarily, pain and limitation of motion).  While the Veteran has reported functional impairment in the form of limitations on running and walking, the record shows he does not require ongoing treatment for his left toe, and is able to perform his activities of daily living, lift weights, and swim without significant functional limitations.  He further reported no time lost from work and, although he has not worked during the period on appeal, he has been a full time student and has not reported any relevant impairment at school due to his back disability.  

Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; and pain on movement.  38 C.F.R. §§4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations and functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for joint disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 111.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.


ORDER

Service connection for a sleep disorder is denied.

A disability rating in excess of 20 percent for the lumbar spine is denied.

A disability rating in excess of 10 percent for the left great toe is denied.


REMAND

The Board finds that remand of the Veteran's right great toe increased rating claim is necessary prior to adjudication.  

Initially, the most recent VA examiner noted that there was no osteoarthritis or degenerative changes seen on February 2015 right foot imaging and therefore found that a diagnosis of osteoarthritis is not warranted.  However, a prior February 2011 imaging report shows findings of mild degenerative changes involving the first metatarsophalangeal joint pursuant to which a February 2011 VA contract examiner diagnosed status post ORIF right great toe with scar status post right great toe metatarsal fracture with osteoarthritis.  Given the discrepancy, the Board finds that another examination is necessary to reconcile those findings and determine the exact nature of the Veteran's right great toe or foot disability.

The Board also observes that while the Veteran's right toe claim has been characterized as status post ORIF, the most recent February 2015 VA examiner questioned whether the Veteran actually underwent ORIF.  He stated that, from the Veteran's description, it appears he had bone removed from his right great toe and external fixation.  Further, from the location of the surgical scar, he found that there appears to have been no surgery done on the metatarsal of the great toe.  However, without the operative report of the right great toe surgery, he stated that it is pure speculation what was done.  While service treatment records reference a right toe surgery scheduled for May 21, 2010, there is no associated surgical report, as noted by the February 2015 VA examiner.  Thus, the Board finds that remand is necessary to obtain that report.

As noted above, a claim for a TDIU is part and parcel of a claim for an increased rating if the record suggests that the Veteran is precluded from substantially gainful employment because of service-connected disability.  In this case, the Veteran has been unemployed for a number of years and several of the VA examination reports indicate that his service-connected disabilities impact his occupational functioning.  Therefore, the Board finds that entitlement to a TDIU has been raised by the record and is on appeal.  

The Board notes that the Veteran has not received VCAA notice for a claim of entitlement to a TDIU.  Additionally, as entitlement to a TDIU is determined, in part, on the nature and severity of the Veteran's service-connected disabilities, it would be premature to determine entitlement to a TDIU prior to adjudication of the right toe increased rating claim on the merits.  Therefore, the Board will remand the TDIU claim at this time.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice regarding entitlement to a TDIU.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from the right great toe surgery performed in May 2010.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

3.  Then, schedule the Veteran for a VA foot examination to determine the current nature and severity of his right great toe disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted, including range of motion testing, and the results reported in detail.  The examiner should specifically address whether the Veteran has osteoarthritis in the right great toe.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


